Case 1:19-cr-00053-DHB-BKE Document 22 Filed 07/21/21 Page 1 of 4

GAS 245D Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT...) ..,..

Southern District of Georgia
Augusta Division

JUDGMENT IN A CRIMINAL CASE!

(For Revocation of re MICO”

Case Number: 1:19€ER000S3-1° GA.

UNITED STATES OF AMERICA
Vv.
Natasha Turner

USM Number: 70442-019

Ne ee ee

Andrew Alexander Murdison
Defendant's Attorney

THE DEFENDANT:
x] admitted guilt to violation of mandatory, standard, and special conditions of the term of supervision.

L] was found in violation of conditions(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
| The defendant failed to answer truthfully all inquiries by the probation officer March 8, 2019
and failed to follow the instructions of the probation officer (mandatory
condition).
2

The defendant failed to answer truthfully all inquires by the probation officer © March 11, 2019
and failed to follow the instructions of the probation officer (mandatory
condition).

See page two for additional violations

The defendant is sentenced as provided in page 4 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

L] The defendant has not violated the condition(s), , and is discharged as to such violation(s).

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

July 20, 2

Last Four Digits of Defendant’s Soc. Sec No.: 5898 Date of Impgsition of Judgment

 
 
  

   

Defendant’s Year of Birth: 199]

Signature of Judge

City and State of Defendant’s Residence:
Grovetown, Georgia

 

Dudley H. Bowen, Jr.
United States District Judge

tle of ludg oT

Name

   

Date
cas2sp Chane A PER MPOR DARA E Document 22 Filed 07/21/21 Page 2 @laghent — Page 2 of 4

 

DEFENDANT:
CASE NUMBER:

Violation Number

3

10

1]

12

13

15

Natasha Tumer
1:19CR00053-1

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant failed to refrain from unlawful use of a
controlled substance (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant committed another federal, state, or
local crime (mandatory condition).

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant left the judicial district without permission

of the Court or probation officer (standard condition).

Violation Ended

March 15, 2019

May 24, 2019

May 25, 2019

July 5, 2019

August 19, 2019

October 2, 2019

November 6, 2019

August 19, 2020

October 21, 2020

December 18, 2020

January 22, 2021

January 27, 2021

January 28, 2021
caszsp —— HARREnt ne CrfHngd CRP IR ReidEtiaSE Document 22 Filed 07/21/21 Page 3 ilefem — Page 3 of 4

 

DEFENDANT:
CASE NUMBER:

Violation Number

16

17

18

19

20

21

22

Natasha Turner
1:19CRO00053-1

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant committed another federal, state, or
local crime (mandatory condition).

The defendant failed to notify the probation officer
within 72 hours of being arrested or questioned
by law enforcement (standard condition).

The defendant failed to report to the probation officer
as directed (standard condition).

The defendant left the judicial district without permission
of the Court or probation officer (standard condition).

The defendant failed to participate in a mental health
treatment as directed (special condition).

The defendant left the judicial district without permission
of the Court or probation officer (standard condition).

The defendant failed to follow the rules and regulations
of the home confinement program (special condition).

Violation Ended

February 6, 2021

February 11, 2021

March 24, 2021

March 24, 2021

May 12, 2021

May 8, 2021

May 8, 2021
GAS 245D GARR nti Vr lthing CQe wer Rebddatidnd SE Document 22 Filed 07/21/21 Page 4 slgflem — Page 4 of 4

 

DEFENDANT: Natasha Turner
CASE NUMBER: 1:19CR06053-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 9 months, with no term of supervision to follow.

[J ~The Court makes the following recommendations to the Bureau of Prisons:

[] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

O at Oo am O pm. on |

O _-asnotified by the United States Marshal.

C) ‘The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

{] before 2 p.m. on

[1  asnotified by the United States Marshal.

[1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on ee tn
at s,s ith a certified copy of this judgment.
UNITED STATES MARSHAL
By

- DEPUTY UNITED STATES MARSHAL
